Citation Nr: 1623535	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from October 2004 to February 2006.  He also had various periods of inactive and/or active duty for training in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran education benefits of 60 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  The Veteran disagreed with the percentage awarded to him and perfected an appeal.

In January 2015 and January 2016, the Board remanded the Veteran's claim.  The Agency of Original Jurisdiction (AOJ) continued the previous denial of the claim, most recently, in a February 2016 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's National Guard service for the period January 28, 2004, to October 23, 2004, constitutes support under Active Duty for Special Work and is considered active duty. 


CONCLUSION OF LAW

The eligibility requirements for 80 percent of the benefits payable under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) (but no higher) have been met.  38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.9520, 21.9640 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been granted 60 percent of the maximum amount payable under the Post-9/11 GI Bill program based on information showing that he had a total aggregate of 481 days of service, as calculated from a period of creditable active duty service from October 24, 2004, to February 16, 2006.  See April 2012 decisional letter.  It is the Veteran's contention, however, that he had additional periods of active duty service in the National Guard that qualified him for a higher rate of educational assistance under the Post-9/11 GI Bill.  Specifically, he argues that his military orders show he was mobilized prior to his deployment on October 24, 2004, for the purpose of "Force Protection/Support of Operation Noble Eagle," for the period from January 28, 2004, to October 23, 2004.  He also argues that the Department of Defense (DoD) has erroneously characterized these periods as ones for training when, in fact, he was serving as a security officer who patrolled the entire Joint Forces Training Base.  See June 2015 Veteran's argument.  

To support his claim, the Veteran has submitted copies of orders from the State of California, Office of the Adjutant General, dated in January 2004, February 2004, and July 2004.  These show that the Veteran was ordered to "active duty for special work (ADSW)," under the authority of 38 U.S.C. § 504.  The periods covered by these particular orders incorporate the following: from January 28, 2004, to February 25, 2004; from February 26, 2004, to August 22, 2004; and from August 23, 2004 to February 17, 2005 (with the last period interrupted by the Veteran being called to deploy overseas on October 24, 2004).  The purpose of these orders was stated in each instance as "Force Protection/ Support of Operation Noble Eagle."  It was also noted on each occasion that the Veteran would be in "federal status and [would] be subject to [Uniform Code of Military Justice (UCMJ)]."

In addition to the following, the Veteran has submitted copies of newspaper articles regarding the Los Alamitos Joint Forces Training Base, where he served.  He states these newspaper articles (which feature him on the cover photo) substantiate and validate his claim that he served as a security officer at the Joint Forces Training base from January 28, 2004, to October 23, 2004.

For purposes of the Post-9/11 GI Bill, creditable active duty service has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty service includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of Title 14.  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty service includes (i) full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) full-time service in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).

Of particular relevance in this case is that according to VA's Adjudication Procedure manual, duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DoD directive 1215.06 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1, Part III, Subpart v, 4.C.6.i.

The Board notes that a July 2012 response from DoD indicates that the Veteran had no qualifying periods of eligible service under Chapter 33 after September 11, 2001, except for the period of October 24, 2004, to February 16, 2006.  DoD stated also that the Veteran had no qualifying Title 32 service, as the periods of service from January 28, 2004, to February 25, 2004; February 26, 2004, to August 22, 2004; from August 23, 2004, to February 17, 2005, did not qualify because the Veteran was ADSW under Title 32.

This matter was remanded in January 2015 for DoD to review the additional information submitted by the Veteran and determine whether his service from January 28, 2004, to October 23, 2004, could qualify as creditable active duty service under Title 32 authority.  A May 2015 response from DoD does not appear to clarify the type of active duty service performed for the period in question.  The DoD merely stated that they had previously provided this information, and that its information was unchanged.  In particular, the response stated, "There is nothing on file showing this [service member] has any other qualifying active duty periods that would qualify for [Chapter 1607] or [Chapter 33 benefits]other than those already listed.  Most likely [service member] is/was on [Active Duty Operational Support (ADOS)] Title 32 orders."

This matter was remanded again in January 2016 for further clarification from DoD.  However, DoD responded in February 2016 with a response identical to the one it provided in May 2015.  This response did not clarify whether the Veteran's tour of service from January 28, 2004, to October 23, 2004, constituted creditable service and the Board finds that further efforts to obtain clarification would be futile, as DoD has indicated on two separate occasions that they do not have any additional information to provide regarding the Veteran's service.  

However, the Board finds that based on the current evidence of record, a determination can be made as to whether the Veteran's service from January 28, 2004, to October 23, 2004, constituted active duty for purposes of calculating educational benefits.  In particular, the Veteran's orders dated in January 2004, February 2004, and July 2004, show that from January 28, 2004, to February 17, 2005 (before he was called to deploy overseas on October 24, 2004), he was ordered to ADSW for the purposes of "Force Protection/Support of Operation Noble Eagle."  It is also shown that during these periods of ADSW, the Veteran was instructed to be in "federal status" and subject to the UCMJ.  The Veteran has also stated that during the periods in question, he served as a security officer who patrolled the entire Joint Forces Training Base where he was stationed; he has submitted newspaper articles to support such claim.  After reviewing the evidence in question, the Board resolves all reasonable doubt in the Veteran's favor and finds that his service from January 28, 2004, to October 23, 2004, consisted ADSW for support purposes (and not training), and thus constituted active duty and should be included when calculating his educational benefit.  

The Veteran's period of service from January 28, 2004, to October 23, 2004, constitutes a period of 270 days to be added to his educational award.  His service from October 24, 2004, to February 16, 2006, was previously recognized as 481 days of service.  The addition of the service from January 28, 2004, to October 23, 2004, combines to an aggregate of 751 days of service.  Such period constitutes at least 24 months, but less than 30 months, of creditable active duty service.  Thus, the Veteran is entitled to receive 80 percent of the benefits payable under the Post-9/11 GI Bill program.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640(a).


ORDER

Entitlement to 80 percent of the benefits payable under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


